Me. Justice Gabbebt
delivered the opinion of the court.
In the original case, the ruling of the secretary of state and the judgment of the district court were each based upon the proposition that the petitioners did not represent the party named in their petition, and, therefore, were not entitled to the name and emblem selected. For that reason, then, in order to make a nomination, they must take another name and another emblem, which the committee seeks to do by adopting a different name and emblem in a certificate which is designated an “Amending Certificate,” the effect of which, if permitted, would be to make a nomination by an entirely new and different party from that originally made, or by one which they did not purport to represent in the first instance. This cannot be permitted under the guise of an amendment, and, besides, the sections of the election act under which the committee claims to derive authority do not authorize amendments of this character.
Nominations by petition for an office tobe filled by the voters of the entire state must be filed with the secretary of state not less than thirty days before election; and as the effect of allowing the amendment to the original certificate would be to make a nomination by a different party from that originally contemplated, such nomination was not tendered the secretary of state within the time required by law, and he properly refused to accept the amendment.
The judgment of the district court is reversed, and the cause remanded with directions to sustain the ruling of the secretary of state.

Reversed and remanded.

Campbell, C. J., not voting.